Citation Nr: 9906455	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  97-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to January 
1969.  He is service connected for hearing loss of the right 
ear, evaluated as noncompensable.  

The veteran filed a claim in November 1996 for service 
connection for tinnitus.  This appeal arises from the 
February 1997 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) that denied the veteran's 
claim for service connection for tinnitus.  A Notice of 
Disagreement was filed in February 1997 and a Statement of 
the Case was issued in April 1997.  A substantive appeal was 
filed in May 1997 with a request for a hearing at the RO 
before a local hearing officer.  In August 1997, the 
abovementioned RO hearing was held.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for tinnitus is plausible.

2.  It is at least as likely as not that tinnitus had its 
onset in service.


CONCLUSION OF LAW

Tinnitus was incurred during military service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in May 1966, no history 
of tinnitus was reported.  On examination, the veteran's ears 
were clinically evaluated as normal.  

On a separation examination in January 1969, the veteran's 
ears were clinically evaluated as normal.

On a VA audiological evaluation in July 1996, the veteran 
reported bilateral "ringing" tinnitus since military 
service.  

In November 1996, the veteran filed a claim for service 
connection for tinnitus.

On a VA audiological evaluation in January 1997, the veteran 
complained of bilateral "high pitched" constant ringing 
tinnitus that he first noticed following noise exposure while 
serving in Vietnam in 1968.  He indicated the tinnitus was 
loud enough to "drown out" certain sounds in words.  He 
indicated he was "always" aware of the ringing in both 
ears.

By rating action of February 1997, service connection for 
tinnitus was denied.  The current appeal to the Board arises 
from this denial. 

At the August 1997 RO hearing, the veteran testified that in 
Vietnam, he was exposed to the noise of a 122m rocket that 
hit the hut next door to his.  Since that day he had a steady 
ringing in the ear.  

VA hospitalization records from March 1969 to April 1969 show 
the veteran had septal reconstruction, rhinoplasty and 
excision of papilloma.  At that time, the veteran indicated a 
history of tinnitus.

II.  Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the 

Department of Veteran Affairs shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A.  § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  The 
undersigned finds that the veteran's claim is well grounded.  
He has alleged the onset of tinnitus in service and has 
submitted medical evidence confirming that he had complaints 
of tinnitus soon after service and currently.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection 

may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has tinnitus that 
was incurred during service.  The evidence in this case 
reveals that postservice, in April 1969, the veteran reported 
a history of tinnitus.  This history was given a short time 
after the veteran's discharge from military service in 
connection with an admission physical examination conducted 
prior to scheduled nasal surgery.  This history is deemed 
particularly credible, especially since it was given in 
connection with medical treatment and not in connection with 
a claim for benefits for this disability.  In July 1996, 
during an audiological examination, the veteran reported 
bilateral tinnitus since service.  In view of the complaint 
of tinnitus so soon after military service and the veteran's 
history of the onset of this condition during service, it is 

concluded that it is at least as likely as not that tinnitus 
had its onset during military service.


ORDER

Entitlement to service connection for tinnitus is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


